 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   RACHELLE BARBOUR, CA SBN #185395
     Attorney
 3   Office of the Federal Defender
     801 I St. 3rd floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710
     Rachelle.Barbour@fd.org
 6
     Attorney for Defendant
 7   TUCKER J. BOURBON
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                       Case No. 6:17-MJ-17-JDP
12
                       Plaintiff,                    MOTION TO DISMISS; ORDER
13
     vs.
14
     TUCKER J. BOURBON,
15
                       Defendant.
16
17
            Defendant Tucker Bourbon hereby files this motion to dismiss pursuant to 18 U.S.C.
18
     § 3607(a). The Government does not oppose this request.
19
            On September 26, 2017, Mr. Bourbon pleaded guilty to possession of a controlled
20
     substance in violation of 36 C.F.R. § 2.35(b)(2). Pursuant to the agreement of the parties, the
21
     Court granted Mr. Bourbon a deferred entry of judgment under 18 U.S.C. § 3607(a). On August
22
     9, 2018, the Court vacated Mr. Bourbon’s review hearing because he had fully complied with the
23
     terms of his probation. Mr. Bourbon’s probation expired on September 26, 2018.
24
            Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
25
     not violated a condition of his probation, the court shall, without entering a judgment of conviction,
26
     dismiss the proceedings against the person and discharge him from probation.” 18 U.S.C. §
27
     3607(a). Here, Mr. Bourbon’s term of probation has expired, and he did not violate any condition
28
     of his probation. Accordingly, Mr. Bourbon requests that the Court, without entering a judgment
 1   of conviction, dismiss the proceedings.
 2
                                                  Respectfully submitted,
 3
 4                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 5
 6   Date: October 9, 2018                        /s/ Rachelle Barbour
                                                  RACHELLE BARBOUR
 7                                                Attorney for Defendant
                                                  TUCKER BOURBON
 8
 9
                                                  ORDER
10
              Pursuant to 18 U.S.C. § 3607(a), the court hereby dismisses the proceedings against Mr.
11
     Bourbon in United States v. Bourbon, Case No. 6:17-mj-00017.
12
13
14   IT IS SO ORDERED.
15
16   Dated:      October 9, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27

28

     Saba - Motion to Dismiss                            -2-
